Title: To George Washington from William Hartshorne, 5 July 1785
From: Hartshorne, William
To: Washington, George



Sir
Alexandria July 5th 1785

Your favor of this morning I recd with a Bill of Excha. for £20 Stg enclosed which I am willing to take myself 40 ⅌ Ct that being the rate at which I bought lately and I believe is the Currt Exchange—at which rate it shall be Passed to Col. Washingtons Credit, unless you think more can be had, if so I shall do my endeavor to sell them for the most they will fetch—The Bills shall not be remitted before the 15th. The £20 Stg shall be immediately placed in the Potomac Companys fund and the remr

accounted for with Col. Washington towards his next payment, or in any other way he pleases. I am very Respectfully Yours

Wm Hartshorne

